ORDER

PER CURIAM.
John R. Hall (“Movant”) appeals from the judgment of the Circuit Court of St. Louis County denying his Rule 24.035 motion without an evidentiary hearing. Finding no error, we affirm.
*810We have reviewed the briefs of the parties and the record on appeal and find no clear error because the plea record contained a sufficient factual basis for Mov-ant’s guilty plea and plea counsel was not ineffective. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).